 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ANDERSON,                                   No. 2:16-cv-1021 MCE AC P
12                       Petitioner,
13            v.                                       ORDER
14    WILLIAM MUNIZ, Warden, S.V.S.P.,
15                       Respondent.
16

17          Petitioner has requested an extension of time to file objections to the findings and

18   recommendations. ECF No. 56. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Petitioner’s request for an extension of time (ECF No. 56) is granted; and

20          2. Petitioner shall file objections to the findings and recommendations within thirty days

21   from the date of this order.

22   DATED: October 18, 2018

23

24

25

26

27

28
